PAGE, J.
It was conceded that plaintiff had been employed for 6 months at a weekly salary of $80. She was discharged during, the fourth week of her employment, as she claims, without cause, and sued for damages.
At the time of the trial, 12 more weeks of the contract period had elapsed. Defendant introduced no evidence of any kind indicating that plaintiff had or could have secured other employment. Plaintiff was therefore entitled to a verdict of at least $960 or nothing. The learned judge below had, without objection, charged that the opportunity for other employment was a matter of defense, and not a part of plaintiff’s case. It is quite evident, as a matter of simple mathematics, that the verdict represents, not the judgment of the jury, but a compromise.
Judgment reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.